Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 1-17 are pending. 

Priority
Application 16598354, filed 10/10/2019 is a division of application 15159406, filed 05/19/2016, now U.S. Patent number 10531957. Full faith and credit is given to the search and actions by the examiner in the parent application as per MPEP 704.01.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/11/19, 2/14/20, 9/8/20, 5/6/21 and 5/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Documents that do not appear to have the proper number have a line drawn through the reference as was done in the parent application. For example, reference 61 on page 20 of the 39 page IDS filed 10/11/19 to 2004016196 is not a US patent application and a line has been drawn through it.



			Telephonic Interview
Recognizing that a product was allowed in the parent application and that the instant claims are directed to methods of making the product and were restricted out on 5/26/17 in the parent application, the current Examiner contacted Applicant on July 06, 2022 and suggested that the allowable subject matter of the product claim be incorporated into the method for producing claim in order to allow the method for producing claim. See attached interview summary. Authorization for the Examiner’s Amendment was given on July 13, 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcella Bodner on 7/13/22.
The application has been amended as follows: 

In the claims:
Replace claim 1 with: A method for producing an implant from modified demineralized cortical bone fibers, said method comprising the steps of: 
contacting the demineralized cortical bone fibers with a salt solution prior to lyophilizing; and 
shaping a mass of demineralized cortical bone fibers to form an implant having a desired shape; and 
lyophilizing the implant to produce a lyophilized implant that has a residual moisture content of less than about 6% by weight, based on the total weight of the implant, and a complete rehydration time of less than about 30 minutes, and wherein said lyophilized implant remains cohesive and retains its shape upon complete hydration. 

In claim 2 line 2, delete “and a complete rehydration time of less than about 30 minutes”. 

In claim 3 line 3, replace “contacting” with - - shaping - - .

Replace claim 11 with: A method for producing an implant from modified demineralized cortical bone fibers, said method comprising the steps of: 
contacting the demineralized cortical bone fibers with a salt solution prior to lyophilizing; 
shaping a mass of demineralized cortical bone fibers to form an implant having a desired shape; 
curing the implant at a temperature of from about 20 °C to about 50 °C for a period of up to about 48 hours by one or more techniques selected from air drying, heat drying and applying energy to the implant, said curing step being performed prior to said lyophilizing step; and 
lyophilizing the implant to produce a lyophilized implant that has a residual moisture content of less than about 6% by weight, based on the total weight of the implant, and a complete rehydration time of less than about 30 minutes, and wherein said lyophilized implant remains cohesive and retains its shape upon complete hydration.

Claim 17 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method for producing an implant now incorporates the allowed subject matter in application 15159406.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERNST V ARNOLD/Primary Examiner, Art Unit 1613